Citation Nr: 1630286	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as a result of herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty May 1968 to March 1970, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal.  He died in March 2013.  The appellant is the Veteran's surviving wife.  She has been substituted as the appellant with respect to the claim of entitlement to service connection for esophageal cancer.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.   

The Board remanded the claims on appeal in June 2015 for further development.


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2013, due to esophageal cancer.  At the time of his death, service connection was in effect for shrapnel wounds of the left leg and right buttock.

2.  The Veteran's esophageal cancer did not have its onset during service and is not a result of service, to include as a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for esophageal cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Here, the original VCAA notice with respect to the Veteran's claim of entitlement to service connection for esophageal cancer was sent in March 2013.  The appellant received a notice letter with respect to establishing service connection for the same disability in July 2015.  Although the record does not contain a notice letter provided specifically to the appellant with respect to her claim for service connection for the cause of the Veteran's death, she returned notice responses with respect to the prior notices, and another with respect to a latter notice in December 2015; thereby demonstrating that VA did provide notice.  The appellant has not raised issue with the notification provided. 

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination, and/or obtain a medical opinion if such examination and/or opinion is "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the claims decided herein has been obtained.  The Agency of Original Jurisdiction (AOJ) has obtained the Veteran's identified VA treatment records and private treatment records.  An adequate medical opinion was also obtained in November 2015.

The AOJ substantially complied with the Board's June 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the appeal in order for the AOJ to determine if the appellant would be properly substituted as the claimant for the claim of entitlement to service connection for esophageal cancer, and in order to obtain a VA opinion with respect to the etiology of the Veteran's esophageal cancer.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection for Esophageal Cancer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Such a Veteran is presumed to have been exposed to herbicides during service unless there is affirmative evidence to the contrary.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).

In the instant case, the Veteran clearly suffered from esophageal cancer during the pendency of his service connection claim.  

Review of the Veteran's service treatment records (STRs) does not reveal any indication that he suffered from or was diagnosed with esophageal cancer during service.  The appellant has indicated, however, that the sole basis for her claim was that exposure to herbicides and other chemicals during the Veteran's service in Vietnam led to the development of his esophageal cancer.  Neither the Veteran during his lifetime, nor the appellant, has contended exposure to any other specific chemical.  

While the Veteran has confirmed service in Vietnam during the Vietnam Era, and is, therefore, presumed to have been exposed to herbicides during service, esophageal cancer is not one of the listed disabilities for which service connection may be awarded on a presumptive basis as a result of such herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Nonetheless, the Board remanded the claim in June 2015 in order for a VA opinion to be obtained with respect to the etiology of the Veteran's esophageal carcinoma.  In a November 2015 opinion, a VA examiner concluded that the Veteran's esophageal cancer was less likely than not etiologically related to his period of active duty, including his exposure to herbicides during service.  The examiner noted that he was unable to find any other cancer that could be presumptively linked to Agent Orange (AO), and that review of relevant medical literature showed that AO exposure was not a risk factor for development of esophageal cancer.  The examiner cited to a medical study which concluded that gastrointestinal (GI) tract cancers (i.e., cancers of the esophagus, stomach, pancreas, colon, and rectum) "were extensively studied in Vietnam veterans, occupational groups with herbicide exposure, and people exposed to dioxins," and that the studies revealed a fairly consistent pattern of no association between the listed exposures and any GI tract cancer.

The VA examiner's opinion is fully articulated, fully informed, and well-reasoned.  The examiner reviewed the Veteran's history and fully researched the causal factors of esophageal cancer, including specifically with respect to any relation to herbicide exposure, and provided a concise opinion that there was not etiological association.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Based on the examiner's opinion, the Board cannot make a finding that the Veteran's esophageal cancer is etiologically linked to service.  

II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

The Veteran's death certificate and treatment records preceding his death clearly show that the cause of his death was esophageal cancer.  At the time of his death, service connection was in effect for shrapnel wounds of the left leg and right buttock.  

In the November 2015 VA opinion, the VA examiner intimated that it was less likely than not that the Veteran's death was caused by or a result of his service.  The examiner noted that service connection was in effect for the Veteran's shrapnel wounds, and the examiner noted that the Veteran's death was the result of end stage squamous cell esophageal cancer and that his STRs were negative for any treatment related to his cause of death.  Moreover, the examiner, as previously noted, provided an adequate opinion concluding that the Veteran's esophageal cancer was less likely than not etiologically related to his active duty.  

Based on the examiner's findings, the Board cannot make a finding that the Veteran had a disability or disease entity that was incurred in or aggravated by service that caused, or contributed substantially or materially, to his death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In making this determination the Board notes that a treating physician supplied a September 2014 letter in support of the appellant's claim.  In the letter, the physician noted that VA may award presumptive service connection for respiratory cancers, including cancers of the lung, larynx, trachea, and bronchus due to their association with herbicide agents; however, by the physician's admission, the Veteran's cancer was localized esophageal cancer, which VA has not included in the list of disease associated with herbicide agents.  Thus, the physician's letter affords no probative value to the appellant's claims.

Whether cancer is caused by exposure to an environmental hazard is well known to be the subject of extensive research by medical experts.  It is thus a complex question.  Although the Board is sympathetic to the appellant's claims, and while she has put forth her belief that the Veteran's cancer was the result of herbicide exposure during service; she unfortunately lacks the medical expertise to provide a competent medical opinion as the etiology of the cancer.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, a preponderance of the evidence is against the claims for service connection for esophageal cancer and for the cause of the Veteran's death.  The appeal, therefore, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for esophageal cancer is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


